Citation Nr: 9920350	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the left elbow.

3.  Entitlement to an increased rating for a left elbow 
olecranon spur, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for gout affecting 
both feet, currently evaluated as 40 percent disabling.

5.  Entitlement to specially-adapted housing or a special 
home adaptation grant.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to June 
1977, when he was discharged on account of medical 
disability.

Following a hearing on appeal held at the Board of Veterans' 
Appeals (Board) in Washington, D.C., the veteran submitted 
additional medical evidence which is pertinent to the instant 
appeal.  Accompanying the recent submission is a statement by 
his representative to the effect that the veteran waived 
initial RO review of this evidence and requested the Board to 
proceed with its decision after reviewing all the evidence of 
record.  A review of the statement and the evidence received 
has convinced the Board that the waiver of initial RO review 
meets the requirements of 38 C.F.R. § 20.1304(c) and that a 
remand to provide for such review is not required.  We will 
therefore proceed with appellate review of the veteran's 
claims without delay.

During the March 1999 hearing on appeal, the veteran and his 
wife asserted that the veteran's currently-shown duodenal 
ulcer was proximately caused by the powerful medication he 
has been prescribed for service-connected gout over the 
years.  Because this claim for secondary service connection 
has not been adjudicated by the RO, the Board does not have 
jurisdiction over it.  It is thus referred to the RO for 
appropriate action when the veteran's claims files are 
returned to the RO.

The RO granted special monthly compensation on the basis of a 
requirement for aid and attendance due to the veteran's 
service-connected disabilities in an October 1997 rating 
decision, effective February 1997.  By statement received in 
December 1997, the veteran indicated that he felt the 
effective date of the award should have been October 1995, 
rather than February 1997.  In a second statement received in 
December 1997, the veteran clarified that he believed an even 
earlier effective date, of July 1993, was warranted.  The RO 
issued a Statement of the Case in January 1998, including an 
explanation of the appellate process and the time limits 
provided for perfecting an appeal.  Nothing further was 
received from the veteran pertaining to the earlier effective 
date claim.  However, the veteran and his wife presented 
testimony regarding the claim during the March 1999 hearing 
on appeal.

A substantive appeal must be filed within 60 days from the 
date that the RO mailed the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Thus, for the veteran to have 
perfected a timely appeal as to the October 1997 rating 
decision which assigned the effective date of February 1997, 
he or his wife would have had to submit a substantive appeal 
by February 1998.  Since they did not, the effective date 
determination became final one year later.  38 C.F.R. 
§ 20.302.  Because their testimony was not presented until 
after the February 1998 deadline, it cannot be accepted as a 
substantive appeal.  In the absence of a timely substantive 
appeal regarding the issue of entitlement to an earlier 
effective date for the award of special monthly compensation 
benefits, the Board does not have jurisdiction to review this 
issue.

Appellate consideration of the issues of entitlement to 
service connection for degenerative arthritis of the cervical 
spine, entitlement to service connection for degenerative 
arthritis of the left elbow, entitlement to an increased 
rating for a left elbow olecranon spur, and entitlement to 
specially adapted housing or a special home adaptation grant 
will be deferred pending completion of the development 
requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran cannot take medication to control his gout 
due to other medical problems.  

2.  The constitutional manifestations and active joint 
involvement from uncontrolled gout result in total 
incapacitation.


CONCLUSION OF LAW

A 100 percent disability rating is warranted for gout with 
constitutional manifestations and active joint involvement, 
and which is totally incapacitating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions that the disability is greater is sufficient 
to make the claim plausible.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed pursuant 
to the VA's statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The regulatory rating schedule provides that gout will be 
rated under the provisions of Diagnostic Code 5002, which 
sets forth criteria for evaluating rheumatoid arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5017.  Thus, gout with 
constitutional manifestations associated with active joint 
involvement which is totally incapacitating will be rated as 
100 percent disabling.  Gout resulting in manifestations that 
are less than the criteria for the 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods will be rated as 60 percent disabling.  Symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year will be rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, 5017.

A review of the veteran's medical records reveals a history 
of tophaceous gout affecting both feet since the 1970's.  
Service connection for gout of both feet was granted by 
rating decision of October 1996, effective in October 1995.  
At that time a 20 percent disability rating was assigned to 
each foot, under the provisions of Diagnostic Code 5284.  The 
rating was revised to reflect a 40 percent disability rating 
for gout of both feet under the provisions of Diagnostic Code 
5017 in October 1997.

Recent medical records reflect that the veteran's gout flare-
ups had been controlled with medications including Indocin, 
Colchicine, and steroids, although his feet remained painful 
to the point where he required the use of a wheelchair most 
of the time.  Statements of three of the veteran's treating 
physicians, submitted in March 1999, reveal that the veteran 
has since developed a gastrointestinal bleed with ulcer which 
prevents him from taking any medication for the control of 
gout.  Testimony presented by the veteran's wife at the March 
1999 hearing corroborates these statements.  The March 1999 
statement of the veteran's treating rheumatologist indicates 
that in the absence of medication, persistent, severe 
episodes of gouty arthritis have spread to involve the 
veteran's knees, ankles, and right hand, in addition to his 
feet.  The rheumatologist concluded the statement with these 
comments:  "Flares, which are now almost continuous, render 
him totally disabled in the above mentioned areas.  
Unfortunately, given his intolerance to the one curative 
therapy for gout, his disability will be permanent in all 
likelihood."

Based on the recent evidence of record indicating that the 
veteran is rendered totally disabled by gout, the Board is of 
the opinion that a disability rating of 100 percent is 
warranted, reflecting constitutional manifestations 
associated with active joint involvement which is totally 
incapacitating under Diagnostic Code 5017-5002.  Especially 
in light of the veteran's inability to take medication for 
the control of gout, the spread of the disease to other 
joints, and the rheumatologist's opinion that the disability 
will be permanent, the veteran's symptoms are most analogous 
to the criteria set forth in Diagnostic Code 5002 for the 
100 percent rating.  Thus, the evidence supports the 
veteran's claim for entitlement to an increased disability 
rating for gout.


ORDER

A disability rating of 100 percent is granted for gout, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Entitlement to service connection for degenerative arthritis 
of the cervical spine and left elbow, and entitlement to an 
increased rating for a left elbow olecranon spur.

The veteran contends service connection is warranted for 
degenerative arthritis affecting his cervical spine and left 
elbow on the basis that these disabilities had their 
inception during service.  He also asserts entitlement to an 
increased rating for a left elbow olecranon spur is warranted 
on the basis that his left elbow disability is more disabling 
than is reflected by the currently-assigned 10 percent 
evaluation.

A review of the record reveals that further evidentiary 
development is required prior to an analysis of the merits of 
these claims.  The most recent VA treatment records contained 
in the veteran's claims file reflect treatment received in 
1997.  During the hearing on appeal, the veteran and his wife 
testified that he had undergone a comprehensive orthopedic 
examination at the VA Hospital in Hampton, Virginia in 
February 1999.  Letters from the veteran's treating 
physicians indicate that he continues to receive treatment 
from the VA for orthopedic disabilities, including cervical 
spine and left elbow problems.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The veteran's claim for entitlement to an increased rating 
for a left elbow spur is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions that the disability is 
greater are sufficient to make the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
However, following a review of the evidence of record, the 
Board is of the opinion that the medical evidence regarding 
the level of impairment arising from the service-connected 
left elbow spur is a bit stale.  As noted above, the most 
recent VA treatment records contained in the veteran's claims 
file reflect treatment received in 1997.  The most recent VA 
examination pertaining to the left elbow, however, was 
accomplished in 1996.  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

During the March 1999 hearing on appeal, there was a thorough 
discussion about the veteran's reluctance to report for VA 
examinations, due at least in part to his service-connected 
psychiatric disability.  In order to accommodate the veteran, 
the Board is of the opinion that the RO should solicit a 
statement regarding the veteran's left shoulder disability 
from his treating physician, who should be familiar with the 
disability and should be able to provide information adequate 
for rating purposes, rather than requiring the veteran to 
report for a VA compensation examination.  


Entitlement to specially adapted housing or a special home 
adaptation grant.

In July 1993, the veteran filed a claim for entitlement to 
specially adapted housing or a special home adaptation grant.  
The RO denied the claim by rating decision of July 1993 and 
provided notice of the denial along with information 
pertaining to the appeal process by letter dated in the same 
month.  In April 1994, the veteran submitted a letter 
indicating his belief in his need for this benefit, followed 
by a second application for specially adapted housing or a 
special home adaptation grant in May 1994.  The RO responded 
by letter of May 1994, informing the veteran that new and 
material evidence was required to reopen the claim, as it had 
been previously denied in July 1993.  

No action was taken regarding this claim by either the RO or 
the veteran until March 1997, when the veteran again raised 
the claim on a substantive appeal form pertaining to the 
other issues on appeal.  No action was taken by the RO.  In 
December 1997, the veteran submitted another formal 
application for specially adapted housing or a special home 
adaptation grant.  The RO denied the benefit by rating 
decision of March 1998.  In April 1998, the veteran's wife 
submitted a statement indicating disagreement with the March 
1998 decision, stating she was "requesting reconsideration" 
of the denial.  In June 1998, she submitted two medical 
statements from two of the veteran's treating physicians in 
support of the claim for specially adapted housing or a 
special home adaptation grant.  The RO denied the claim again 
in June 1998.  In July 1998, the RO provided the veteran and 
his wife with a copy of the decision, along with an 
explanation of their appeal rights and appellate procedures.  
By statement of September 1998, the veteran's representative 
again requested "reconsideration of the denial" for 
specially adapted housing or a special home adaptation grant.  
The RO denied the claim again by rating decision of September 
1998.  Again, the RO provided a copy of the decision, along 
with an explanation of the appeal rights and appellate 
procedures.  

The veteran and his wife presented testimony regarding the 
unsuitability of their present home for the veteran's needs 
during the March 1999 hearing on appeal.  

There appear to have been several procedural flaws in the 
treatment this claim has received over the years.  The Board 
is of the opinion that the veteran's April 1994 statement 
constituted a notice of disagreement with the RO's initial 
July 1993, denial of this benefit.  Under 38 C.F.R. § 20.201, 
special wording is not required to file a notice of 
disagreement; the notice must simply indicate disagreement 
with the determination and a desire for appellate review.  
The April 1994 statement would appear to meet these minimal 
criteria.  Similarly, the March 1998 and September 1998 
correspondence from the veteran's wife and his representative 
would appear to meet this standard as well, as both reflect 
disagreement with the RO's determinations denying the benefit 
sought and reflect a desire for further review.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  The veteran's 
claims file does not currently contain a statement of the 
case as to these two issues.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 at 
408-10 (1995).  We note, as well, that the time period for 
filing a substantive appeal does not begin to toll until the 
date the RO mails the Statement of the Case to the veteran.  
38 C.F.R. § 20.302(b).

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  After reviewing recent VA medical 
records, the RO should again review the 
record to determine whether the claims 
for entitlement to service connection are 
well grounded.  If so, additional 
development consistent with the statutory 
and judicially-defined duty to assist 
should be undertaken. 

3.  The RO should issue a Statement of 
the Case pertaining to the issue of 
entitlement to specially adapted housing 
or a special home adaptation grant, 
including a summary of the evidence in 
the case, a summary of the applicable 
laws and regulations, and an explanation 
for the determination reached, as well as 
an explanation of the time limits for 
filing a timely substantive appeal.

4.  The RO should request a written 
opinion from a VA physician who is 
involved in the veteran's treatment and 
is familiar with his left shoulder 
disability, regarding the level of 
impairment resulting from the service-
connected left shoulder olecranon spur, 
including such factors as limitation of 
left shoulder motion, other functional 
impairment, and pain.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran, his wife, and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

